Tuscarawas County, Nos. 93AP100073 and 93AP110078. This cause is pending before the court as an appeal from the Court of Appeals for Tuscarawas County. Upon consideration of the motion of amicus curiae, Ohio Department of Human Services, for leave to participate in oral argument on November 8, 1995,
IT IS ORDERED by the court that the motion for leave to participate in oral argument on November 8, 1995, be, and hereby is, granted, effective November 3, 1995, provided that amicus curiae, Ohio Department of Human Services, shares the time allotted to appellant.